COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of O.J.P., a Child

Appellate case number:     01-21-00163-CV

Trial court case number: 2016-25857

Trial court:               246th District Court of Harris County

       This is an accelerated appeal from an order terminating the parental rights of appellant,
C.D.P. Appellant’s brief was originally due on May 10, 2021. See TEX. R. APP. P. 38.6(a).
Appellant filed her brief on July 23, 2021—seventy-four days past the original due date.
        On August 11, 2021, appellant filed an unopposed motion to amend her appellant’s brief,
stating that her brief failed to include “proper[] cit[ations]” and “accidentally included the names
and material facts of individuals that were not . . . part[ies] to th[e] appeal.” Appellant requested
that this Court allow her to amend her brief to make the corrections, stating that no “substantive
changes” would be made. Appellant also filed, along with her motion, a First Amended
Appellant’s Brief. Appellant’s August 11, 2021 unopposed motion to amend her appellant’s brief
is GRANTED. See TEX. R. APP. P. 38.7. The Clerk of this Court received and filed appellant’s
First Amended Appellant’s Brief on August 11, 2021.
        On August 12, 2021, appellant filed an unopposed motion for leave to amend her
appellant’s brief (the “second motion to amend”), stating that her brief contained “a few factual
errors concerning . . . the case,” failed to include “proper[] cit[ations],” included “the names and
material facts of individuals that were not . . . part[ies] to th[e] appeal,” and needed its page
numbers revised. Appellant also stated that she “wish[ed] to clarify a few points concerning her
interpretation of [her] arguments.” Appellant’s second motion to amend filed on August 12, 2021
is GRANTED. Appellant is directed to file her second amended appellant’s brief no later than
10 days from the date of this order. No extensions will be granted. If appellant fails to file
her second amended appellant’s brief by the deadline set in this order, the Court will proceed
in this appeal on the First Amended Appellant’s Brief filed by appellant on August 11, 2021.
See TEX. R. APP. P. 38.7.
        Appellee’s brief will be due 20 days from the date appellant files her second amended
appellant’s brief or 30 days from the date of this order, whichever is earlier. See TEX. R. APP.
P. 38.6(b). The first unopposed motion for extension of time to file appellee’s brief filed on August
12, 2021 by appellee, the Department of Family and Protective Services, is dismissed as moot.
       The Court reminds the parties that it is required to bring this appeal to final disposition
within 180 days of March 29, 2021, the date the notice of appeal was filed, so far as reasonably
possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
Thus, the Court requests that the above matters be expedited to the extent possible.
       This appeal remains set for submission on September 1, 2021.


       It is so ORDERED.


Judge’s signature: _____/s/ Julie Countiss_______
                    Acting individually  Acting for the Court

Date: ___August 17, 2021____




                                                2